UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLYREPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to ENB Financial Corp (Exact name of registrant as specified in its charter) Pennsylvania 000-53297 51-0661129 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No) 31 E. Main St., Ephrata, PA 17522-0457 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (717) 733-4181 Former name, former address, and former fiscal year, if changed since last reportNot Applicable Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filero Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No T APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of May 13, 2010,the registrant had 2,842,758 shares of $0.20 (par) Common Stock outstanding. 1 ENB FINANCIAL CORP INDEX TO FORM 10-Q March 31, Part I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets at March 31, 2010 and 2009 and December 31, 2009 (Unaudited) 3 Consolidated Statements of Income for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 4 Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 5 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 6 Notes to the Unaudited Consolidated Interim Financial Statements 7-17 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18-41 Item 3. Quantitative and Qualitative Disclosures about Market Risk 42-44 Item 4. Controls and Procedures 44 Item 4T. Controls and Procedures 44 Part II – OTHER INFORMATION 45 Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults Upon Senior Securities 45 Item 4. (Removed and Reserved) 45 Item 5. Other Information 45 Item 6. Exhibits 46 SIGNATURE PAGE 47 EXHIBIT INDEX 48 2 Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements ENB Financial Corp Consolidated Balance Sheets (Unaudited) March 31, December 31, March 31, 2010 2009 2009 (DOLLARS IN THOUSANDS, EXCEPT SHARE DATA) $ $ $ ASSETS Cash and due from banks 14,337 12,396 13,792 Intererest-bearing deposits in other banks 51 51 111 Federal funds sold 7,025 4,300 - Total cash and cash equivalents 21,413 16,747 13,903 Securities available for sale (at fair value) 243,006 236,335 230,660 Loans held for sale 535 179 751 Loans (net of unearned income) 436,525 427,852 411,029 Less: Allowance for loan losses 6,214 5,912 4,261 Net loans 430,311 421,940 406,768 Premises and equipment 21,064 20,858 19,904 Regulatory stock 4,916 4,916 4,915 Bank owned life insurance 15,404 15,248 14,703 Other assets 10,865 9,729 8,645 Total assets 747,514 725,952 700,249 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits: Noninterest-bearing 123,653 121,665 108,725 Interest-bearing 467,481 448,278 426,281 Total deposits 591,134 569,943 535,006 Short-term borrowings - - 965 Long-term debt 80,000 82,500 92,000 Other liabilities 4,542 3,933 5,579 Total liabilities 675,676 656,376 633,550 Stockholders' equity: Common stock, par value $0.20; Shares:Authorized 12,000,000 Issued 2,869,557 and Outstanding 2,842,758 (Issued 2,869,557 and Outstanding 2,839,000 as of 12-31-09) (Issued 2,869,557 and Outstanding 2,835,040 as of 3-31-09) 574 574 574 Capital surplus 4,396 4,415 4,447 Retained earnings 66,399 65,613 64,832 Accumulated other comprehensive income (loss), net of tax 1,142 (258 ) (2,268 ) Less: Treasury stock shares at cost 26,799 (30,557 shares as of 12-31-09 and 34,517 shares as of 3-31-09) (673 ) (768 ) (886 ) Total stockholders' equity 71,838 69,576 66,699 Total liabilities and stockholders' equity 747,514 725,952 700,249 See Unaudited Notes to the Consolidated Interim Financial Statements 3 Index ENB Financial Corp Consolidated Statements of Income (Unaudited) Periods Ended March 31, 2010 and 2009 Three Months 2010 2009 (DOLLARS IN THOUSANDS, EXCEPT SHARE DATA) $ $ Interest and dividend income: Interest and fees on loans 5,588 5,659 Interest on securities available for sale Taxable 1,932 2,091 Tax-exempt 601 616 Interest on Federal funds sold 2 - Dividend income 31 40 Total interest and dividend income 8,154 8,406 Interest expense: Interest on deposits 1,927 2,304 Interest on short-term borrowings 1 7 Interest on long-term debt 883 963 Total interest expense 2,811 3,274 Net interest income 5,343 5,132 Provision for loan losses 450 150 Net interest income after provision for loan losses 4,893 4,982 Other income: Trust and investment services income 287 217 Service fees 544 625 Commissions 353 321 Gains on securities transactions, net 208 394 Impairment losses on securities: Impairment losses on investment securities (876 ) (2,767 ) Non-credit related losses on securities not expected to be sold in other comprehensive income before tax 827 2,441 Net impairment losses on investment securities (49 ) (326 ) Gains on sale of mortgages 15 67 Earnings on bank owned life insurance 147 157 Other 176 117 Total other income 1,681 1,572 Operating expenses: Salaries and employee benefits 2,692 2,864 Occupancy 407 350 Equipment 208 207 Advertising & marketing 112 103 Computer software & data processing 363 370 Bank shares tax 191 181 Professional services 370 491 FDIC Insurance 168 417 Other 342 452 Total operating expenses 4,853 5,435 Income before income taxes 1,721 1,119 Provision for federal income taxes 253 38 Net income 1,468 1,081 Earnings per share of common stock 0.52 0.38 Cash dividends paid per share 0.24 0.31 Weighted average shares outstanding 2,839,425 2,836,955 See Unaudited Notes to the Consolidated Interim Financial Statements 4 Index ENB Financial Corp Consolidated Statements of Comprehensive Income(Unaudited) Three Months Ended March 31, 2010 and 2009 Three Months 2010 2009 (DOLLARS IN THOUSANDS) $ $ Net income 1,468 1,081 Other comprehensive income (loss) arising during the period 2,280 (1,909 ) Reclassification adjustment for gains realized in income (208 ) (68 ) Reclassification adjustment for other-than-temporary impairment losses realized in income 49 - Other comprehensive income (loss) before tax 2,121 (1,977 ) Income taxes (benefit) related to comprehensive income (loss) 721 (672 ) Other comprehensive income (loss) 1,400 (1,305 ) Comprehensive income (loss) 2,868 (224 ) See Unaudited Notes to the Consolidated Interim Financial Statements 5 Index ENB Financial Corp Consolidated Statements of Cash Flows Three Months Ended March 31, 2010 2009 (DOLLARS IN THOUSANDS) $ $ Cash flows from operating activities: Net income 1,468 1,081 Adjustments to reconcile net income to net cash provided by operating activities: Net amortization of securities and loan fees 309 61 Increase in interest receivable (145 ) (57 ) Decrease in interest payable (41 ) (26 ) Provision for loan losses 450 150 Gains on securities transactions (159 ) (68 ) Gains on sale of mortgages (15 ) (67 ) Loans originated for sale (341 ) (690 ) Proceeds from sales of loans - 251 Earnings on bank-owned life insurance (147 ) (157 ) Depreciation of premises and equipment and amortization of software 338 316 Deferred income tax (143 ) (551 ) Decrease in federal deposit insurance 151 - Other assets and other liabilities, net (639 ) 56 Net cash provided by operating activities 1,086 299 Cash flows from investing activities: Securities available for sale: Proceeds from maturities, calls, and repayments 15,981 10,713 Proceeds from sales 10,180 2,794 Purchases (30,880 ) (31,724 ) Purchase of bank-owned life insurance (9 ) (34 ) Net (increase)/decrease in loans (9,231 ) 840 Purchases of premises and equipment (478 ) (256 ) Purchase of computer software (68 ) (58 ) Net cash used in investing activities (14,505 ) (17,725 ) Cash flows from financing activities: Net increase in demand, NOW, and savings accounts 11,721 3,178 Net increase in time deposits 9,470 20,716 Net decrease in short-term borrowings - (10,835 ) Proceeds from long-term debt 5,000 7,500 Repayments of long-term debt (7,500 ) (7,500 ) Dividends paid (681 ) (878 ) Treasury stock sold 75 89 Treasury stock purchased - (333 ) Net cash provided by financing activities 18,085 11,937 Increase/(decrease) in cash and cash equivalents 4,666 (5,489 ) Cash and cash equivalents at beginning of period 16,747 19,392 Cash and cash equivalents at end of period 21,413 13,903 Supplemental disclosures of cash flow information: Interest paid 2,852 3,300 Income taxes paid 350 210 Supplemental disclosure of non-cash investing and financing activities: Net transfer of other real estate owned held for sale from loans 429 - See Unaudited Notes to the Consolidated InterimFinancial Statements 6 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements 1.Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and to general practices within the banking industry.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for fair presentation have been included.Certain items previously reported have been reclassified to conform to the current period’s reporting format.Such reclassifications did not affect net income or stockholders’ equity. ENB Financial Corp (“the Corporation”) is the bank holding company for Ephrata National Bank (the “Bank”), which is a wholly-owned subsidiary of ENB Financial Corp.This Form 10-Q, for the first quarter of 2010, is reporting on the results of operations and financial condition of ENB Financial Corp. Operating results for the three months ended March 31, 2010, are not necessarily indicative of the results that may be expected for the year ended December 31, 2010.For further information, refer to the consolidated financial statements and footnotes thereto included in ENB Financial Corp’s Annual Report on Form 10-K for the year ended December 31, 2009. 2.Securities Available for Sale (DOLLARS IN THOUSANDS) The amortized cost and fair value of securities held at March 31, 2010, and December 31, 2009, are as follows: Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value $ March 31, 2010 U.S. treasuries & government agencies 45,808 787 (138 ) 46,457 Mortgage-backed securities 40,439 1,235 (22 ) 41,652 Collateralized mortgage obligations 60,080 934 (76 ) 60,938 Private collateralized mortgage obligations 16,071 31 (2,285 ) 13,817 Corporate bonds 13,609 358 (17 ) 13,950 Obligations of states and political subdivisions 62,269 1,338 (325 ) 63,282 Total debt securities 238,276 4,683 (2,863 ) 240,096 Marketable equity securities 3,000 - (90 ) 2,910 Total securities available for sale 241,276 4,683 (2,953 ) 243,006 December 31, 2009 U.S. treasuries & government agencies 47,018 740 (187 ) 47,571 Mortgage-backed securities 41,392 1,073 (75 ) 42,390 Collateralized mortgage obligations 53,284 947 (249 ) 53,982 Private collateralized mortgage obligations 16,568 21 (3,841 ) 12,748 Corporate bonds 12,933 436 - 13,369 Obligations of states and political subdivisions 62,531 1,310 (472 ) 63,369 Total debt securities 233,726 4,527 (4,824 ) 233,429 Marketable equity securities 3,000 - (94 ) 2,906 Total securities available for sale 236,726 4,527 (4,918 ) 236,335 The amortized cost and fair value of debt securities available for sale at March 31, 2010, by contractual maturity are shown below.Actual maturities may differ from contractual maturities due to certain call or prepayment provisions. 7 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements CONTRACTUAL MATURITY OF DEBT SECURITIES (DOLLARS IN THOUSANDS) Amortized Cost Fair Value $ $ Due in one year or less 25,377 25,929 Due after one year through five years 87,570 89,472 Due after five years through ten years 66,171 67,091 Due after ten years 59,158 57,604 Total debt securities 238,276 240,096 Securities available for sale with a par value of $66,084,000 and $64,568,000 at March 31, 2010, and December 31, 2009, respectively, were pledged or restricted for public funds, borrowings, or other purposes as required by law.The fair value of these pledged securities was $69,442,000 at March 31, 2010, and $67,383,000 at December 31, 2009. Proceeds from active sales of securities available for sale, along with the associated gross realized gains and gross realized losses, are shown below.Realized gains and losses are computed on the basis of specific identification. PROCEEDS FROM SALES OF SECURITIES AVAILABLE FOR SALE (DOLLARS IN THOUSANDS) Three Months Ended March 31, 2010 2009 $ $ Proceeds from sales 10,180 2,794 Gross realized gains 211 68 Gross realized losses 3 - SUMMARY OF GAINS AND LOSSES ON SECURITIES AVAILABLE FOR SALE (DOLLARS IN THOUSANDS) Three Months Ended March 31, 2010 2009 $ $ Gross realized gains 211 68 Gross realized losses 3 - Impairment on securities 49 - Total gross realized losses 52 - Net gains on securities 159 68 The bottom portion of the above chart shows the net gains on security transactions, including any impairment taken on securities held by the Corporation.Unlike the sale of a security, impairment is a write-down of the book value of the security which produces a loss and does not provide any proceeds.The net gain or loss from security transactions is also reflected on the Corporation’s consolidated income statements and consolidated statements of cash flows. Management evaluates all of the Corporation’s securities for other than temporary impairment (OTTI) on a periodic basis.As of March 31, 2010, and December 31, 2009, three private collateralized mortgage obligations (PCMO) were considered to be other than temporarily impaired.These securities were written down by a cumulative total of 8 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements $418,000 as of March 31, 2010, and $369,000 as of December 31, 2009.Information pertaining to securities with gross unrealized losses at March 31, 2010, and December 31, 2009, aggregated by investment category and length of time that individual securities have been in a continuous loss position follows: TEMPORARY IMPAIRMENTS OF SECURITIES (DOLLARS IN THOUSANDS) Less than 12 months More than 12 months Total Gross Gross Gross Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses $ As of March 31, 2010 U.S. treasuries & government agencies 15,253 (124 ) 2,162 (14 ) 17,415 (138 ) Mortgage-backed securities 5,393 (22 ) - - 5,393 (22 ) Collateralized mortgage obligations 7,921 (76 ) - - 7,921 (76 ) Private collateralized mortgage obligations 1,400 (52 ) 10,974 (2,233 ) 12,374 (2,285 ) Corporate bonds 1,120 (17 ) - - 1,120 (17 ) Obligations of states and political subdivisions 5,023 (61 ) 7,939 (264 ) 12,962 (325 ) - - Total debt securities 36,110 (352 ) 21,075 (2,511 ) 57,185 (2,863 ) - - Marketable equity securities - - 2,910 (90 ) 2,910 (90 ) - - Total temporarily impaired securities 36,110 (352 ) 23,985 (2,601 ) 60,095 (2,953 ) As of December 31, 2009 U.S. treasuries & government agencies 14,315 (187 ) - - 14,315 (187 ) Mortgage-backed securities 9,380 (75 ) - - 9,380 (75 ) Collateralized mortgage obligations 9,737 (249 ) - - 9,737 (249 ) Private collateralized mortgage obligations - - 11,262 (3,841 ) 11,262 (3,841 ) Obligations of states and political subdivisions 6,407 (64 ) 9,451 (408 ) 15,858 (472 ) - - Total debt securities 39,839 (575 ) 20,713 (4,249 ) 60,552 (4,824 ) - - Marketable equity securities - - 2,906 (94 ) 2,906 (94 ) - - Total temporarily impaired securities 39,839 (575 ) 23,619 (4,343 ) 63,458 (4,918 ) In the debt security portfolio, there are 49 positions that are considered temporarily impaired at March 31, 2010.Of those 49 positions, three PCMOs were the only instruments considered other than temporarily impaired at March 31, The Corporation evaluates both equity and fixed maturity positions for other-than-temporary impairment at least on a quarterly basis, and more frequently when economic and market concerns warrant such evaluation. The Corporation adopted a provision of U.S. generally accepted accounting principles which provides for the bifurcation of OTTI into two categories: (a) the amount of the total OTTI related to a decrease in cash flows expected to be collected from the debt security (the credit loss) which is recognized in earnings, and (b) the amount of total OTTI related to all other factors, which is recognized, net of taxes, as a component of Accumulated Other Comprehensive Income. The adoption of this provision has only been applicable to three of the Corporation’s PCMOs since these instruments were the only instruments management has deemed to be other-than-temporarily impaired. The Corporation recorded $49,000 of impairment in the first quarter of 2010 on two of the three PCMOs that were previously recognized as other-than-temporarily impaired in 2009.No impairment was recorded in the first quarter of 2009.The impairment on the PCMOs is a result of a deterioration of expected cash flows on these securities due to higher foreclosure and severity rates indicating expected principal losses in excess of the remaining credit protection on these instruments.The third impaired PCMO security was previously written down to a level of anticipated recovery in 2009, with no further impairment deemed necessary in the first quarter of 2010.Management tested the bonds and determined that it is likely all of the PCMOs will continue to pay an average of 8 9 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements constant prepayment rate (CPR) or higher.An 8 CPR speed means that eight percent of the principal would be expected to prepay in one year’s time.The average CPR speed for these three PCMOs for the first quarter of 2010 was 16 CPR; however, these speeds are expected to slow going forward.Based on the historical, current, and expected prepayment speeds, management determined that it was appropriate to take additional impairment on two of the three PCMOs in the first quarter of 2010 based on expected principal loss with these securities paying at an 8 CPR going forward. The following table summarizes the cumulative roll-forward of credit losses on the Corporation’s other-than-temporarily impaired PCMOs recorded in earnings, for which a portion was also recognized as a component of other comprehensive income for the quarter ending March 31, 2010: (DOLLARS IN THOUSANDS) 2010 $ Balance as of January 1, 2010 369 Additional credit losses on debt securities for which other- than-temporary impairment was previously recognized 49 Balance as of March 31, 2010 418 The following table reflects the book value, market value, and unrealized loss carried on the three PCMO securities as of March 31, 2010, after the Corporation recorded $49,000 of impairment as of March 31, 2010.The $49,000 is deemed to be a credit loss and is the amount that management expects the principal loss will be by the time these three securities mature.The remaining $827,000 of unrealized losses is deemed to be a market value loss that is deemed to be temporary.Prior to the impairment charge, these three securities had unrealized losses of $876,000. SECURITY IMPAIRMENT CHARGES (DOLLARS IN THOUSANDS) 1st Quarter As of March 31, 2010 2010 Book Market Unrealized Impairment Value Value Loss Charge $ Private collateralized mortgage obligations 5,957 5,130 (827 ) (49 ) Recent market conditions throughout the financial sector have made the evaluation regarding the possible impairment of PCMOs difficult to fully determine given the volatility of their pricing, based not only on rate changes, but collateral uncertainty as well.The Corporation’s MBS and CMO holdings are backed by the U.S. government and therefore experience significantly less volatility and uncertainty than the PCMO securities.The Corporation’s PCMO holdings make up a minority of the total MBS, CMO, and PCMO securities held.As of March 31, 2010, on an amortized cost basis, PCMOs accounted for approximately 13.8% of the Corporation’s total MBS, CMO, and
